Citation Nr: 1501839	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel










INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.  He died in January 2011.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the appellant's claim for nonservice-connected burial benefits.


FINDINGS OF FACT

1.  The Veteran died in January 2011 while a patient in a private hospital, and he was cremated.  The appellant's application for non-service connected burial benefits was received in April 2011.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death.

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death.

4.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

5.  The Veteran's body was not unclaimed, and the appellant paid cremation expenses. 



6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care. 


CONCLUSION OF LAW

The criteria for payment of non-service connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002); 38 C.F.R. §§ 3.1600-3.1610 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The appellant is seeking entitlement to non-service connected burial benefits.  The Veteran died in January 2011 and he was cremated.  The appellant claims $1,227 as expenses for the Veteran's cremation.  See VA Form 21-530, received in April 2011.  

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no factual finding of a claim, or any other indication, that the Veteran's death was related to service.  See April 2011 application for burial benefits (indicating no claim that the Veteran's cause of death was due to his service).  As such, these provisions are inapplicable.

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met:  (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, a burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

An application for non-service connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f), which is inapplicable in this case, as the Veteran was cremated.  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

Here, the appellant's claim for reimbursement of non-service connected burial benefits was timely filed in April 2011; however, the Board finds that the criteria for payment of non-service connected burial benefits under 38 C.F.R. § 3.1600(b) and (c), have not been met.

Specifically, the Veteran is not shown by the record to have been granted service connection for any disability at the time of his death in January 2011, and he was not receiving any VA compensation or pension benefits.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant claim that any such claim was pending.  Additionally, the Veteran is not shown to have been discharged or released from active service for a disability incurred or aggravated in the line of duty nor was his body held by a State. 

The appellant, while acknowledging that the Veteran died while in a private hospital (Morton Plant Hospital), essentially contends that reimbursement of non-service connected burial benefits is warranted since the Veteran was to be transferred to a VA medical facility when stable.  See January 2012 notice of disagreement (NOD).  

The evidence confirms that in January 2011 the Veteran required medical attention and was transferred by ambulance to the nearest hospital (Morton Plant Hospital), even though the appellant requested that he go to a VA hospital (Bay Pines).  The appellant informed VA that she had been told he would be transferred to a VA medical facility when he became stable.  Unfortunately, he died while at the private hospital.  See NOD.  The Certificate of Death indicates that the Veteran's death occurred at Morton Plant Hospital.  




The evidence shows that the Veteran was hospitalized at a private hospital at the time of his death.  The regulations in this regard are very specific in these circumstances.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

The Board acknowledges and appreciates the Veteran's honorable military service, and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial or cremation expenses.  However, entitlement to non-service connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In conclusion, the basic eligibility requirements for non-service connected benefits have not been met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).










ORDER

Entitlement to non-service connected burial benefits is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


